DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/19/2020 has been entered.
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gupta et al (US 2012/0285370) in view of Kojima et al (US 2010/0307417).
Gupta et al teaches a device for growing a carbide of specific shape, the device comprising: (A) a crucible 102; (B) a raw material source zone 104 where a SiC raw material precursor is accessible; (C) a deposition zone where SiC is grown; (D)a gas temperature gradient control zone characterized by a temperature gradient (vertical temperature gradient [0052]); (E) a current deposition carrier (seed crystal and baffle) 
Gupta et al does not teach a current deposition carrier (seed crystal and baffle) disposed within the deposition zone characterized by at least one repetition of a succession of one or at least two specific shapes of the current deposition carrier.
In a silicon carbide deposition apparatus, Kojima et al teaches a reaction chamber with a seed crystal disposed on an upper side and baffle plates are on a flowing passage of a raw material gas, wherein the baffle plate (carrier) is characterized by at least one repetition of a succession of one or at least two specific shapes 9h, 9i of the current deposition carrier (Figs 9B, 11B; [0041]-[0095]). Kojima et al also teaches a particle having a grain diameter equal to or smaller than 3 millimeters is observed to attach to the baffle plates 9d-9f when the SiC single crystal is manufactured since the particle fails to curve when the flowing direction is changed, thus the particle collides with the baffle plates 9d-9f and then is attached to the plates 9d-9f ([0064]-[0067]), which clearly suggests the baffle plates are also deposition surfaces and the carbide is formed of a specific shape of the baffle plate. Kojima et al also teaches the baffle plates 9g-9i create a vortex to capture particles ([0091]-[0094]).

    PNG
    media_image1.png
    471
    583
    media_image1.png
    Greyscale

The examiner has reproduced Fig 9A to attempt to clarify the examiner’s position.
I. the channels are merely the space formed between two adjacent vertical baffle plates 9h
II. the deposition surface is the horizontal baffle plate 9d where the vortex deposits  particles
III. the channels are separated by the vertical baffles. The horizontal arrows indicate the interpreted channel.
IV: the baffle plates 9h have the same shape are repeated. 3 annular baffle plates 9h are depicted. 


    PNG
    media_image2.png
    737
    613
    media_image2.png
    Greyscale
 

    PNG
    media_image3.png
    354
    836
    media_image3.png
    Greyscale

The examiner’s interpretation of the deposition surface is the entire lower surface where particles are captured by the vortex flow, channels (space between baffles 9n) and baffles 9n, wherein the current deposition carrier comprises a deposition surface and a baffle the deposition surface is characterized by at least one repetition of a succession of one or at least two specific shapes (the lower surface between baffle plates is repeated a plurality of times in Figs 15 and 18), the deposition surface and the 
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Gupta et al by providing a baffle characterized by at least one repetition of one or at least two shapes (baffle fins) having a deposition surface and channels separated by baffles, as taught by Kojima et al, to capture undesirable particles (Kojima [0078]).
Referring to claim 2, the combination of Gupta and Kojima et al teaches base and a baffle (Kojima Fig 4,5A, 9B, 11B).
Referring to claim 3-4, the combination of Gupta and Kojima et al teaches the baffle is made of graphite (Gupta [0066], [0072]). Furthermore, the selection of a known material based on its suitability for its intended purpose is prima facie obvious (MPEP 2144.07).
Referring to claim 5, the combination of Gupta and Kojima et al teaches annular shapes (Kojima Fig 4,5A, 9B, 11B).
Referring to claim 9, the combination of Gupta and Kojima et al teaches PVT (Gupta [0051]).
Referring to claim 6, 7, 8 and 10, these limitation are intended use limitations. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. Here, the combination of Gupta and Kojima et al teaches a SiC sublimation apparatus and all the claimed structural limitations; therefore would be capable of the claimed intended use.

Response to Arguments
Applicant's arguments filed 10/19/2020 have been fully considered but they are not persuasive.
Applicant’s argument that Kojima teaches capturing particles not a deposition surface is noted but not found persuasive. First, the claim is directed to an apparatus, and the baffle structure taught by Kojima is capable of the claimed intended use as a deposition surface, thus meets the claimed limitation. Second, applicant is merely alleging a difference between capturing particles on the baffle compared to deposition on the baffle, however there is no patentable difference because the particle in the gas flow are formed, i.e. deposited on the baffles. Also, the argument is not persuasive because it does not provide any structural difference between the claimed apparatus and the apparatus taught by Kojima. The claim merely requires a deposition surface, baffles and channels between baffles, which as discussed above, are taught by Kojima.
Applicant’s argument the prior art does not teach the claimed deposition carrier comprising a repetition of shapes, a channel and baffles is noted but not found persuasive. As discussed above, Kojijma et al teaches the claimed structure. The examiner’s interpretation of the deposition surface is the entire lower surface where particles are captured by the vortex flow, channels (space between baffles 9n) and baffles 9n, wherein the current deposition carrier comprises a deposition surface and a baffle the deposition surface is characterized by at least one repetition of a succession of one or at least two specific shapes (the lower surface between baffle plates is repeated a plurality of times in Figs 15 and 18), the deposition surface and the channels .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 2004/0144301 teaches a baffle where unwanted material is grown on the baffle to prevent growth on a support structure (Figs 4A-B, [0041], [0042], [0082]).


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW J SONG whose telephone number is (571)272-1468.  The examiner can normally be reached on Monday-Friday 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Kornakov can be reached on 571-272-1303.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 


MATTHEW J. SONG
Examiner
Art Unit 1714



/MATTHEW J SONG/           Primary Examiner, Art Unit 1714